The Western Paving Company sued Henry Fest upon a street paving certificate issued by the city of San Antonio, the same being based upon a street paving assessment levied by such city under the provisions of chapter 11 of title 22 of the Revised Statutes of 1911.
An answer not signed consisting of a general demurrer and general denial was filed.
Judgment was rendered for plaintiff for the principal, interest, and attorney's fee stipulated in the certificate, and for foreclosure of the paving lien on the property described in the certificate.
A motion for new trial was filed and after it was overruled a motion in arrest of judgment was filed which was also overruled. The defendant brought the case to this court by writ of error.
The assignments of error are identical with those in cause No. 6342, styled Mrs. Emilie Keller v. Western Paving Co., 218 S.W. 1077, decided this day, and are overruled for the reasons given in deciding said case.
Judgment affirmed.